Citation Nr: 0515327	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an October 1996 rating decision which denied service 
connection for the cause of the veteran's death.  

2.  Entitlement to an effective date prior to March 7, 2001, 
for the award of dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant and her sons
ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1969.  He died in March 1996, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 
determination of the San Diego Department of Veterans Affairs 
(VA) Regional Office (RO), which awarded the appellant DIC 
benefits, effective March 7, 2001.  The appellant seeks an 
earlier effective date.  She has also challenged an October 
1996 RO decision, which denied her initial claim of service 
connection for the cause of the veteran's death, on the 
grounds of CUE.  In lieu of a Travel Board hearing before a 
Veterans Law Judge that the appellant requested in April 
2003, she appeared for a hearing before a Decision Review 
Officer (DRO) in December 2003.  


FINDINGS OF FACT

1.  The October 1996 RO decision denying DIC benefits was not 
inconsistent with evidence then of record; and it is not 
shown that the applicable statutory and regulatory provisions 
existing at the time were either not considered or 
misapplied.  

2.  The appellant's claim for DIC benefits was denied by the 
RO in a final October 1996 decision; VA received no 
communication from her seeking to reopen the claim prior to 
March 7, 2002.  



CONCLUSIONS OF LAW

1.  The October 1996 RO decision denying the appellant DIC 
benefits does not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002); 38 C.F.R. § 3.105 (2004).  

2.  An effective date prior to March 7, 2001, for the award 
of DIC benefits is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
does not apply to CUE cases.  Hence, a discussion of the 
impact of the VCAA in the matter of CUE is not necessary.  
The VCAA and implementing regulations do, however, apply to 
the matter of entitlement to an earlier effective date for 
the award of DIC benefits, and the requirements therein 
appear met.  

The appellant was properly (see VAOPGCPREC 8-2003 (Dec. 
2003)) provided VCAA notice on the "downstream" issue of 
the effective date for the award of DIC by a statement of the 
case (SOC) in March 2003, in May 2003 correspondence from the 
RO, and in a February 2004 supplemental SOC (SSOC).  She was 
notified (in the SOC, in the May 2003 correspondence, at the 
December 2003 DRO hearing, and in the SSOC) of everything 
required, and has had ample opportunity to respond or 
supplement the record.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the SOC and SSOC informed the 
appellant of what the evidence showed, and both documents 
informed her of the controlling law and regulations.  The SOC 
specifically advised her of what the evidence must show to 
establish entitlement to an effective date earlier than March 
7, 2001, for the award of DIC.  The appellant was advised to 
submit, or provide releases for VA to obtain, any pertinent 
records; this was essentially equivalent to advising her to 
submit everything pertinent.  Regardless, the effective date 
of the award depends on the evidence in the record; there is 
nothing she can submit that would affect the claim.

A DRO reviewed the claim de novo (see March 2003 SOC and 
February 2004 SSOC).  All pertinent records are associated 
with the claims file.  Development is complete to the extent 
possible; VA's duties to notify and assist are met.  Notably 
also, as stated above, the disposition will rest essentially 
on what is already of record.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran served in the Republic of Vietnam during the 
Vietnam era.  The  service medical records indicate that he 
sustained gunshot wounds to his abdomen, which injured the 
left common iliac arteries, the sigmoid colon, and the 
proximal ileum.  He underwent surgery for the injuries during 
service.  After his separation from service, he suffered from 
urinary urgency, frequency, incontinence, and impotence.  In 
a July 1969 letter to VA (subsequent to his separation from 
service), he reported that he had elected to receive 
disability retirement pay from the military, and thus he did 
not wish to file a claim for VA disability compensation.  His 
death certificate reflects that he died in March 1996, and 
that cardiopulmonary arrest due to myocardial infarction was 
the cause of his death.  Severe alcohol withdrawal syndrome 
was noted as a significant condition contributing to the 
veteran's death, but not related to the his cause of death.  
The veteran did not file a claim for, or establish, service-
connection for any disability during his lifetime.  
The appellant's initial application for DIC benefits (VA Form 
21-534) was received by the RO in June 1996.  She claimed in 
the application that the veteran's cause of death was due to 
service.  In support of her claim she furnished medical 
records from a private hospital showing that he was treated 
from July 1994 to October 1995 for alcohol, amphetamine, and 
nicotine dependence; and for substance induced mental 
disorder, affective type.  August 1995 medical records 
obtained from a VA readjustment counseling service also show 
treatment the veteran received for drug and alcohol abuse 
problems.  One of the readjustment counseling records 
indicates that a staff psychologist intended to "explore 
possible [post traumatic stress disorder (PTSD)] from 
[Vietnam] service [and] wounds."  The appellant also 
submitted an August 1996 letter from the same psychologist, 
who wrote:

I saw [the veteran] on two occasions only 
as part of my duties as a Readjustment 
Counseling Therapist . . . about two 
years ago.  After reviewing the file, it 
was my early opinion that [the veteran] 
suffered from [PTSD].  Because I did not 
see him but twice, I cannot offer an in 
depth diagnosis.  However, [the veteran] 
served seven months in Viet Nam and was 
evacuated after being wounded.  It has 
always been my opinion that men who 
fought in Viet Nam and suffered wounds 
during that conflict, later suffer from 
the trauma of combat.  Thus the [PTSD].  
In the Diagnostic and Statistical Manual, 
IIIR, combat soldiers are among the most 
likely to suffer the disorder.  It is 
conceivable that [the veteran's] 
alcoholism was a result of PTSD, but that 
was never established with me.  

The RO initially denied service connection for the cause of 
the veteran's death in October 1996.  The appellant was 
notified of the decision and of her appellate rights, and she 
did not appeal; thus the decision is final.  38 U.S.C.A. 
§ 7105.  Subsequent to the October 1996 decision, the 
appellant submitted (by facsimile) a copy of the August 1996 
letter from the VA readjustment counseling psychologist 
(summarized above).  No other document or correspondence from 
the appellant accompanied the facsimile copy of the August 
1996 letter.  The RO associated the facsimile/photocopy with 
the claims folder.  

No further action was taken by the appellant or VA with 
regard to her claim for DIC benefits until March 7, 2002, 
when the RO received the appellant's application (VA Form 21-
4138) to reopen her claim for DIC benefits.  In her 
application, the appellant stated that she wished to "file a 
claim for DIC in accordance with the most recent Court of 
Veteran Appeal rulings and VA policy changes . . . in that we 
belive [sic] that the VA made a 'clear and unmistakable 
error' in previously denying my DIC."  In the application, 
the appellant noted that after the veteran's separation from 
service, he "suffered severe depression due to inpotency 
[sic] and incontinence secondary to his neurogenic bladder 
condition and gunshot wound to the abdomen."

In a May 2002 VA examination report, a VA psychiatrist 
reported that he reviewed the claims folder, and the 
psychiatrist stated:

[I]t is my considered psychiatric opinion 
that it would be almost impossible for a 
man injured at age 25 with colonic and 
urogenital damage and disability to not 
develop PTSD.  It is quite clear that 
alcohol and polysubstance abuse played a 
huge role in [the veteran's] illness and 
demise but I do agree with [the VA 
rehabilitation counselor] that it is more 
likely than not that the veteran suffered 
[PTSD] as a result of his serious and 
extremely disabling wounds sustained 
while serving in Vietnam.  

In the June 2002 decision now on appeal, the RO granted 
service connection for the cause of the veteran's death, 
finding that such was warranted because the death certificate 
shows that the contributory cause of death was severe alcohol 
withdrawal syndrome, and the VA medical opinion indicated a 
relationship between the veteran's alcohol dependency and a 
diagnosis of PTSD due to stressors in service.  In the 
decision, the RO specifically noted a then-recent decision by 
the Court of Appeals for the Federal Circuit, Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), which held that 
while the law prohibits compensation for primary alcohol 
abuse which begins in service (and also prohibits 
compensation for conditions which are secondary to such 
primary alcohol abuse), the law does not prohibit 
compensation for an alcohol abuse disorder which is secondary 
to an established service-connected condition (such as when 
secondary to a service-connected psychiatric disorder).  
Moreover, in the March 2003 SOC, the RO noted that precedent 
opinions of VA General Counsel previously found that 
secondary service connection for a substance abuse condition 
is permitted for the purpose of establishing eligibility for 
DIC and Chapter 35 educational benefits.  See VAOPGCPREC 2-98 
(Feb. 10, 1998) and VAOPGCPREC 7-99 (June 9, 1999)).  
Finally, the RO determined that an effective date of March 7, 
2001 (one year earlier than receipt of the appellant's 
application to reopen her DIC claim), was warranted under the 
provisions of 38 C.F.R. § 3.114 (effective date of awards 
granted pursuant to a liberalizing VA issue).  

Essentially, the appellant contends that the effective date 
for her award of DIC benefits should be the date of the 
veteran's death (in March 1996), or the date (June 25, 1996) 
her original application for DIC benefits was received by the 
RO.  

At the December 2003 hearing, the appellant asserted that her 
DIC claim in 1996 was not handled competently by VA, and she 
was not made aware of the evidence needed to support her 
claim.  She alleged that it was not until after her claim was 
denied in October 1996 that she learned the service medical 
records in her possession were incomplete.  She contended 
that the veteran had not received good service from VA 
despite the severity of the gunshot wounds he sustained in 
service.  She pointed out that the August 1996 medical 
opinion from the psychologist at the VA readjustment 
counseling service was of record prior to the October 1996 RO 
decision, but her DIC benefits were not awarded until 
essentially the same opinion (regarding the cause of the 
veteran's alcoholism) was obtained from a VA psychiatrist.  
She reported that she had difficulty obtaining the veteran's 
medical records because he was private about his wounds.  
After his separation from service, the veteran was apparently 
told that he would only live for five more years due to his 
abdominal wounds.  Although he lived considerably longer, he 
was aware of his prognosis, and he self-medicated with 
alcohol as the residuals of his injuries worsened.  The 
appellant did not have an autopsy performed on the veteran to 
determine what, if any, role his combat wounds had in his 
death because the veteran would not have wanted any more 
damage done to his body.  She also testified that when her 
DIC benefits were finally awarded, she was notified that she 
was entitled to retroactive benefits back to the date of her 
original claim in 1996, but that when she arrived to pick up 
her benefits check from VA, she was informed that no such 
check was available.  The appellant's sons corroborated her 
testimony.  The DRO pointed out that Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code were also awarded by the June 2002 RO decision, and due 
to an administrative error the Chapter 35 benefits were 
assigned an effective date retroactive to the date of the 
veteran's death.  Accordingly, VA withdrew a check for just 
over $65,000 when the administrative error in assigning an 
effective date was discovered.  An unappealed February 2004 
rating decision addressed matters pertaining to Dependents' 
educational benefits..  

Legal Criteria and Analysis - CUE

An unappealed rating decision is final based on the evidence 
of record (and may not be revised based on the record (unless 
it is shown that the decision involved CUE).  38 U.S.C.A. § 
7105.  Where CUE is found in a prior rating decision, the 
prior decision will be reversed or revised.  For the purposes 
of authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).  

In the October 1996 rating decision, the RO denied service 
connection for the cause of the veteran's death on the basis 
that the service medical records contained no objective 
clinical findings or diagnosis which could be related to the 
cause of the veteran's death as reported on the certificate 
of death.  Specifically, the RO found that there was no 
indication of sustained hypertension, arteriosclerosis (or 
any other cardiac disorder), diabetes mellitus, alcohol 
abuse, or psychiatric disorder in service.  That finding was 
entirely consistent with the evidence of record, and more 
significant in this case, consistent with VA laws and 
regulations in effect on that date.  The appellant did not 
offer (or identify) any further evidence in rebuttal.  

The October 1996 rating decision was based on controlling law 
and regulations in effect at that time, which prohibited 
compensation for drug or alcohol abuse on the basis that it 
is due to willful misconduct.  Thus, the adjudicators had no 
option but to deny service connection for such disability.  
The RO cited Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Pub. L. No. 101-508, 
which prohibited, effective for claims filed (as here) after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs. See 
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) 
(2004).

It was not until VA General Counsel issued the precedent 
opinion in February 1998 (VAOPGCPREC 2-98 (Feb. 10, 1998), 
that VA had binding legal authority to treat claims for VA 
benefits filed after October 1990 on a secondary service 
connection basis, differently than claims for VA benefits 
based on direct incurrence of a substance abuse condition 
during service.  As the veteran's death was eventually 
determined to have been substantially contributed to by his 
alcohol abuse (which was determined secondary to his service 
incurred gunshot wound and probable PTSD), it was thus 
possible, but only after the issuance of VAOPGCPREC 2-98, to 
establish service connection for cause of death where alcohol 
abuse which caused the veteran's death was a disability that 
was secondary to a service-connected disability of the 
veteran.  See also VAOPGCPREC 7-99; Allen v. Principi, supra.  

Consequently, the October 1996 rating decision was supported 
by the evidence, was consistent with the governing legal 
criteria, and did not involve CUE.  

Legal Criteria and Analysis - Effective Date

As noted above, the appellant's application for DIC benefits 
was denied by RO decision in October 1996.  The appellant was 
properly notified of that decision and of her appellate 
rights.  She did not appeal it.  Furthermore it has been 
determined that the decision did not involved CUE.  
Accordingly, it is final.  38 U.S.C.A. § 7105.  DIC benefits 
were awarded in the June 2002 RO decision here on appeal, 
which addressed the appellant's reopened claim.  An effective 
date of March 7, 2001, was assigned for the award based on a 
finding that the award was permitted by liberalizing VA issue 
(a VA General Counsel Opinion in February 1998), which 
permitted an award one year prior to the receipt of the 
appellant's initial claim to reopen a claim seeking DIC 
(March 7, 2002) following the October 1996 decision.  

Generally, the effective date of an award of DIC which is 
based upon an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. 
§ 3.400(c)(2).  The effective date of an award of DIC for 
which an application is received within one year of the date 
of the veteran's death shall be the first day of the month in 
which death occurred.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(c).  Except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance 
(emphasis added), or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

Once an effective date of DIC is established, actual payment 
of benefits may not begin until the first day of the next 
calendar month.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. 
§ 3.31 (2004).  

Section 5110(g) of title 38, United States Code, provides an 
exception to section 5110(a), which may be paraphrased as 
follows.  Where DIC is awarded pursuant to any congressional 
legislation or VA administrative issuance, the effective date 
of the award may be no earlier than the effective date of the 
legislation or administrative issuance.  No such award may be 
retroactive for more than one year from the date of 
application or the date of the administrative determination 
of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g).  
The regulation implementing section 5110(g) provides that, if 
a claim is reviewed at the request of the claimant more than 
one year after the effective date of a change in law or VA 
issuance, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3) (applicable to original and reopened claims, as 
well as claims for increase.)  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2004); 
see Servello v. Derwinski, 3 Vet. App. 196 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a). 

As was noted, the controlling law and regulation provide that 
the effective date of the award of DIC benefits for a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  In essence, the determination is based on timing, 
i.e., when the appellant notified VA that she wished to 
reopen a claim for DIC benefits that was the subject of a 
prior final RO decision.  

As noted, the critical facts are not in dispute.  The Board 
acknowledges that symptoms of PTSD and alcohol dependence 
were noted by VA as early as in August 1995.  However, the 
appellant's initial claim of service connection for the cause 
of the veteran's death was denied by the RO in October 1996.  
She does not dispute that she did not file a NOD with that 
denial within a year of notice of the October 1996 decision.  
Hence, that decision became final.  38 U.S.C.A. § 7105.  
Furthermore, the decision has been found to not contain CUE.

The laws and regulations pertaining to effective dates of 
awards, outlined above, stipulate that the effective date of 
an award of DIC based on a claim reopened after a prior final 
denial of such claim shall not be earlier than the date of 
receipt of the claim to reopen.  The RO identified the VA 
Form 21-4138 received from the appellant on March 7, 2002, as 
a claim to reopen and, under 38 C.F.R. § 3.114(a) granted an 
effective date one year prior.  The only question remaining 
before the Board is whether there was any earlier 
communication from the appellant seeking to reopen the claim.  
There is nothing in the claims file received between October 
1996 and March 7, 2002, which may be construed as a formal or 
informal claim seeking to reopen the DIC claim.  Although a 
copy of the letter from the psychologist at the VA 
readjustment counseling service was received by the RO via 
facsimile in June 2000, the facsimile was merely a duplicate 
of evidence already associated with the claims folder, and 
considered by the RO prior to issuing the October 1996 
decision.  There was no attachment explaining the purpose of 
the facsimile or suggesting that a claim was being 
filed/identifying a benefit sought.  See 38 C.F.R. § 
3.155(a).  

Because the RO granted service connection for the cause of 
the veteran's death based on a liberalizing VA issue, under 
the applicable regulation, 38 C.F.R. § 3.114(a), DIC benefits 
may be authorized for a year (but no more) prior to the date 
of receipt of the claim for DIC.  There is no provision in 
the law for now making the award retroactive to the date of 
the veteran's death (March 20, 1996) or retroactive to the 
date the appellant's initial DIC claim was received by VA 
(June 1996) as she seeks.  The appeal seeking an earlier 
effective date for the award of DIC benefits must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The "benefit of the doubt" doctrine does not apply 
because the law is dispositive and the critical facts are not 
in dispute.  


ORDER

The appeal to establish CUE in an October 1996 rating 
decision denying DIC benefits is denied.

An effective date prior to March 7, 2001, for the award of 
DIC benefits is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


